DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/9/19 has been considered by the examiner.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting the phase conductor and the neutral conductor to the sensor separately from one another, as in Claim 7, must be shown or the feature(s) canceled from the claim(s).  Applicant shows in Figure 2, the inputs from the line L and neutral N are joined at position 10 and cannot be connected to 14 separately from one another, since 8 and 9 are always connected together and cannot be disconnected or separately connected. The drawing objections will be withdrawn upon an appropriate amendment of the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
 	The substitute specification filed 9/9/19 has been entered. The specification has been objected to for not supporting the limitations in claim 7, of connecting the line conductor and neutral conductor separately. The objection to the specification would be withdrawn by an appropriate amendment to the claims.
Claim Objections
 	Claims 1-12 are objected to because of the following informalities:  
 	Claim 1 lacks a transitional phrase.
 	In claim 1, lines 15-16, “the sensor” should be ‘the capacitive sensor’.
 	In claim 1, line 18, “a phase voltage” already has antecedent basis.
   	In claim 2, line 3, “the capacitor” should be ‘the electric capacitor’.
 	In claim 2, line 3, “the housing” should be ‘the dielectric housing’.
 	In claim 3, line 3, “the housing” should be ‘the dielectric housing’.

 	In claim 3, line 4, “the housing” should be ‘the dielectric housing’.
 	In claim 4, line 2, “the housing” should be ‘the dielectric housing’.
 	In claim 4, line 3, “the extent” lacks antecedent basis.
 	In claim 4, line 3, “a large-area contact between a user’s hand” is grammatically incorrect and should be ‘a large area of contact between a user’s hand’.
 	In claim 4, line 3, “the glove” lacks antecedent basis.
 	In claim 4, line 4, “the housing” should be ‘the dielectric housing’.
 	In claim 5, line 2, “the capacitor” should be ‘the electric capacitor’.
 	In claim 6, line 2, “the capacitor” should be ‘the electric capacitor’.
 	In claim 6, line 3, “the permittivity” lacks antecedent basis.
 	In claim 6, line 6, “the inner side” lacks antecedent basis.
 	In claim 6, line 6, “the user’s touch” lacks antecedent basis.
 	In claim 7, line 3, “a phase position” should have antecedent basis.
 	In claim 7, line 4, “the sensor” should be ‘the capacitive sensor’.
 	Claim 8 must end with a period.
 	In claim 9, lines 6-7, “a voltage drop” should have antecedent basis.
 	Claim 10 must end with a period.
 	Claim 11, line 3, ‘steps:’ should be ‘steps of:’
 	In claim 11, line 5, “an electric capacitor” lacks antecedent basis.
 	In claim 11, line 8, “a phase position” lacks antecedent basis.
 	In claim 12, line 3, ‘a user’s hand’ should be ‘the user’s hand’.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Applicant’s Claims 7-9 are unclear in light of the specification because Claim 7 recites “separately from one another” while the drawings and specification do not separately connect the phase conductor and neutral conductor. While Claim 7 recites “by connecting the phase conductor and the neutral conductor to the sensor separately from one another”, Applicant instead discloses hard wiring the phase conductor input (Fig. 2 8) to the neutral conductor input (Fig. 2 9) at node 10 such that the phase conductor and neutral conductor cannot be connected separately. Furthermore, the specification instead describes on the last paragraph of page 9 ‘to determine’ the position of the phase conductor separately from that of the neutral conductor, not ‘to connect’ the phase conductor separately. For purpose of examination, claim 7 shall be interpreted as intending to claim wherein the evaluating electronics are adapted to separately determine a phase position on the phase conductor and neutral conductor by connecting the phase conductor and the neutral conductor to the sensor and testing in each instance for the presence of a voltage drop.
 	Likewise, claim 11 is unclear in light of the specification because connecting the phase conductor and the neutral conductor to the sensor separately from one another does not agree with the specification and drawings. Applicant instead discloses hard wiring the phase conductor input (Fig. 2 8) to the neutral conductor input (Fig. 2 9) at 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US 6,094,329) in view of Mundry (DE 102013205236A1) and further in view of Haines (US 2014/0139047).
 	With respect to claim 1, Heinz discloses a DI-circuit breaker device with a summation current converter for detecting fault currents in a phase conductor (Fig. 1 1) and a neutral conductor (Fig. 1 2) and with a detection device (Fig. 1 14,17,13a) for detecting fault states of a protective ground conductor (Fig. 1 3), wherein the detection device is connected (Fig. 1 13) on the input side to the phase conductor (Fig. 1 4 connects), the neutral conductor (Fig. 1 6 connects) and the protective ground conductor (Fig. 1 15) and, on the output side (Fig. 1 18), to a switching stage (Fig. 1 19) 
 	Mundry discloses a circuit breaker wherein the detection device (Fig. 7 40) further has evaluating electronics (Fig. 7 60) which are adapted to determine a phase position (Fig. 7 IP has phase position) by connecting (Fig. 7 S40) the sensor (Fig. 7 33) to the phase conductor (Fig. 7 71) and, separately therefrom (Fig. 2 IP can conduct from either 31 or 32) , to the neutral conductor (Fig. 7 72), wherein the evaluating electronics determine the absence of a phase voltage on the protective ground conductor (Fig. 7 73) when it is established by the evaluating electronics that there is no voltage between 
 	Heinz further discloses wherein the detection device is a pushbutton and does not disclose wherein the detection device has a capacitive sensor.
 	Haines discloses a circuit breaker device wherein the detection device has either a pushbutton or a capacitive sensor (Fig. 18 140,114) which, when touched by a user, forms an electric capacitor with a capacitive reactance with respect to ground potential (Fig. 20 GND), wherein the detection device further has evaluating electronics (Fig. 20 114-4,114-6). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the detection device has a capacitive sensor which, when touched by a user, forms an electric capacitor with a capacitive reactance with respect to ground potential, wherein the detection device further has evaluating electronics which are adapted to determine a phase position by connecting the sensor to the phase conductor and, separately therefrom, to the neutral conductor, wherein the evaluating electronics determine the absence of a phase voltage on the protective ground conductor when it is established by the evaluating electronics that 

 	With respect to claim 2, Heinz in view of Mundry and Haines make obvious the DI-circuit breaker device according to Claim 1, wherein an outer side (Fig. 17A 140-6) of a dielectric housing (Fig. 17A 102,140-6) of the DI-circuit breaker device forms the capacitor with an electrical conductor (Fig. 18 116-22,114-24) of the housing upon being touched by a user.

 	With respect to claim 3, Heinz in view of Mundry and Haines make obvious the DI-circuit breaker device according to Claim 2, wherein the electrical conductor is accommodated in a housing gap (Fig. 18 140 gap of 102), attached (Fig. 18 140) to the outer side of the housing.

 	With respect to claim 4, Heinz in view of Mundry and Haines make obvious the DI-circuit breaker device according to Claim 2, wherein the outer side of the housing is ergonomically shaped to the extent that a large (Fig. 18 140-6, 102) area contact between a user’s hand is produced when the user grasps the housing with their hand.

 	With respect to claim 5, Heinz in view of Mundry and Hainess make obvious the DI-circuit breaker device according to Claim 1, wherein the capacitor is supplied with a voltage via the electrical conductor (Fig. 20 116-22).
Allowable Subject Matter
 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections stated above were overcome, while claims 7-12 are rejected as being indefinite but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the indefinite rejections and claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein a capacitance of the capacitor is determined according to C = ɛA/d, wherein ɛ is the permittivity of the dielectric which is the sum of a housing thickness, a thickness of human skin, possible trapped air, and a glove material thickness, and A is the surface area of the electrical conductor at an inner side covered by the user’s touch.
 	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the evaluating electronics are adapted to separately determine the phase position on the phase conductor and neutral conductor by connecting the phase conductor and the neutral conductor to the sensor and testing in each instance for the presence of a voltage drop.
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, successively connecting the phase conductor and the neutral conductor to the 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HARRY R BEHM/Primary Examiner, Art Unit 2839